— Motion for resettlement granted and the order of this Court entered on November 9, 1978 (65 AD2d 692) and the memorandum decision filed therewith are recalled and vacated, and the following substituted therefor: Judgment, Supreme Court, New York County, rendered September 1, 1976, convicting defendant on his plea of guilty of attempted criminal possession of a controlled substance in the fifth degree and sentencing him to probation, reversed, on the law, the motion to controvert the search warrant and suppress the contraband granted and the indictment dismissed. Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree, following denial of his motion to controvert a search warrant, containing a no-knock provision, and to suppress contraband seized as a result of the subsequent search. Having concluded that the no-knock provision was not factually justified, this court in an order entered November 7, 1977 held the appeal in abeyance pending a hearing directed to determine whether the police entry into the apartment complied with the requirements of CPL 690.50 (subd 1). That section provides in pertinent part: "In executing a search warrant directing a search of premises * * * a police officer must * * * give * * * notice of his authority and purpose to an occupant thereof before entry and show him the warrant or a copy thereof upon request.” Following the hearing directed by this court, the trial court concluded that there had been substantial compliance with this provision and that the warrant had been properly executed. That conclusion seems to us inconsistent with the uncontradicted evidence adduced at the hearing, as well as with the trial court’s factual findings. The critical witness on this issue was Officer Unger who testified that in plainclothes he went to the defendant’s apartment door and knocked; that the defendant asked who was there; that the officer asked "Larry?” and the defendant responded "Yeah” and that the officer thereafter stated "I’d like to talk to you.” The defendant thereupon opened the door some three to four inches. The officer then placed his foot against the door, asked the defendant if he could speak to him, forced the door open still further, pushing the defendant back, entered the apartment, and then informed the defendant that he and the others *627with him were police officers and that they had a search warrant. We do not view this forcible entry as a substantial compliance with CPL 690.50 (subd 1). The District Attorney’s reliance on People v Riddick (45 NY2d 300, 315) to sustain that which here occurred is misplaced. The holding in Riddick was succinctly set forth in the following words (p 315): "the purpose of the notice requirement was accomplished when, in response to the investigating officer’s knock, defendant’s infant son opened the door, and promptly on entering the officers declared their authority and their purpose to arrest defendant. What is determinative is that the entry was peaceable. No forcible entry was necessary or effected and no prejudice resulted from the officers’ failure to give notice outside the open door.” The police entry here into the apartment was indisputably forcible. We do not infer from the reference to absence of prejudice in Riddick that such a finding would sustain as lawful a forcible entry made in flat violation of the clear language of the controlling statutory section. Concur — Murphy, P. J., Fein and Sandler, JJ.